Citation Nr: 1139885	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for incomplete paralysis, sciatic nerve, right lower extremity.

2.  Entitlement to an effective date earlier than January 9, 2007, for the grant of service connection for incomplete paralysis, sciatic nerve, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's incomplete paralysis of the sciatic nerve in the right lower extremity is characterized by radicular symptoms to the toes.

2.  The record does not show that the Veteran had a disability related to incomplete paralysis of the sciatic nerve of the right lower extremity prior to January 9, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for incomplete paralysis, sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs) 8599-8520 (2011).

2.  The criteria for an effective date earlier than January 9, 2007 for an award of service connection for incomplete paralysis, sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In September 2005 and February 2007 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2007 rating decision, June 2008 SOC, and March 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the February 2007 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected incomplete paralysis of the sciatic nerve in the right lower extremity is currently rated under Diagnostic Codes 8599-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, DC 8520 (2011).

Generally, the effective date for the grant of service connection for claimed residuals of a disease or injury is the day following separation from active military service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

VA's claims process recognizes both formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary (e.g., the Veteran's VA Form 21-526).  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  In addition, any communication or action indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.  When a claim has been filed which meets the requirement of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

38 C.F.R. § 3.157 notes the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  However, this regulation also notes that the receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits of such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Since the veteran's appeal in this case flows from his original claim for service connection for schizophrenia, the provisions of 38 C.F.R. § 3.157 are not for application.

The term "application" is not defined in the statute.  However, the regulations use the terms "claim" and "application" interchangeably, and they are considered to be equivalent, broadly defined to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Court in Rodriguez, supra, stated that, for purposes of establishing the requirements and procedures for seeking VA benefits, a communication, whether "formal" or "informal", must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define a "claim," informal and formal, as a "communication in writing."  The Court further noted that, when 38 C.F.R. § 3.155(a) refers to an "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  Furthermore, 38 C.F.R. § 3.155 does not specify any form that an informal claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the law administered by the Department," and that it "identify the benefits sought."

The provisions of 38 C.F.R. § 3.155(b) state that a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

In the present case, the Veteran submitted a claim for service connection for a low back disorder on August 25, 2005.  Service connection for degenerative disc disease, lumbar spine, status post discectomy and laminectomy, was granted by a September 2006 rating decision as of the date of the claim.  The Veteran subsequently appealed the evaluation he was granted in the rating decision.  In a November 2007 decision on the increased evaluation for degenerative disc disease, lumbar spine, status post discectomy and laminectomy, the Board also awarded service connection for incomplete paralysis, sciatic nerve, right lower extremity.  The RO then assigned an evaluation of 10 percent with an effective date of January 9, 2007.  The Veteran is seeking an evaluation in excess of 10 percent, and an effective date earlier than January 9, 2007.

An MRI report from August 2005 indicates that the Veteran had complained of back and right leg pain.  He underwent a VA examination for his spine in December 2005.  There were no findings or complaints related to the right lower extremity.  On examination there was no motor weakness, atrophy or radicular neurological deficit.  He walked briskly without assistive devices, and his gait was normal.

The Veteran had a VA examination in January 2007 at which he reported having radicular symptoms down to his toes and feet, especially down the back of the right leg, that occurred at least once a month.  On examination a slump test was positive on the right and with extension of the left leg in a sitting position there was pain in the right leg.  The examiner noted that radicular symptoms were provoked with dural stretch of the nerve root.

December 2007 VA primary care treatment notes indicate that the Veteran complained of shooting pain down the back of his right leg and numbness in the bottom of the foot.  He said he had lost strength in his right leg and could not stand to urinate in the morning.  At January 2008 VA physical therapy the Veteran was instructed in a home exercise program.  On a motor examination hip flexion, knee extension, dorsiflexion and hallux extension were diminished.  Deep tendon reflexes were diminished in the right quadriceps and were within normal limits in the right Achilles.  A straight leg raise on the right was positive at 0 degrees.  VA neurology treatment from February 2008 indicates that the Veteran had generalized weakness in the lower extremities and specific weakness in the right ankle and calf.  There were occasional episodes of the legs giving out and persistent numbness on the right in the lateral calf, dorsum of the foot, and first web space.  Deep tendon reflexes were diminished at the right ankle compared to the left and were symmetric at the knees bilaterally.  A manual muscle test showed slight diminishment in the right hip and knee with pain inhibition and a decreased ability to stand on the right heels.  There was decreased sensation to light touch and pin prick in the lateral foot and first web space.  A February 2008 EMG study showed chronic, active right L5 radiculopathy with evidence of active, ongoing denervation in the nerve root distribution.  There was also evidence of some right L4 nerve root involvement and no evidence of peripheral neuropathy or other compressive mononeuropathy affecting the right lower extremity.  

March 2008 VA primary care treatment records indicate that the Veteran had pain down the right lower extremity to the ankle and that it felt like his sock was balled up.  At March 2008 VA neurology treatment the Veteran reported a significant worsening of his low back pain over the prior six months and that the pain was going into the buttock, posterior thigh, over the top of the shin, and down toward the web space between the first and second toe of the right foot.  Forward flexion worsened the problem significantly, and the Veteran felt as though the leg were a little weak.  The diagnosis and assessment was right L4-5 and L5-S1 disk displacement with primarily nerve root compromise with possible S1 nerve root compromise.  The treating physician recommended that the Veteran undergo a right L4-5 and L5-S1 disk displacement.

The Veteran wrote in his May 2008 Notice of Disagreement that he had been told by a doctor who performed his nerve testing that he had permanent nerve damage on his right leg.

In November 2008 the Veteran underwent an examination scheduled through VA QTC Services at which his chief complaint was incomplete paralysis of the sciatic nerve of the right lower extremity.  He reported that he had suffered from this for many years and that he had tingling and reduced sensation that was constantly associated with pain and intermittent muscle spasm.  The Veteran had difficulty functioning and he was limited in his ability to work secondary to pain and numbness.  The range of motion of the hips was limited to 90 degrees by pain and was not limited by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Other ranges of motion were normal.  Range of motion of knees and ankles was normal.  There were no additional limitations due to repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The knees were stable on testing.

On a neurological examination, motor function of the lower extremities was normal and sensory examination revealed decreased sensation to filament testing in the right leg in the L5-S1 distribution.  Reflexes of the knees and ankles were slightly diminished.  The examining physician felt that the examination revealed findings consistent with sciatica related to reduced sensation in the L5-S1 nerve root distributions.  It was noted that the Veteran continued to have pain, a reduced range of motion in the leg secondary to pain in the leg and the back, and reduced sensation secondary to sciatica.

Reviewing the evidence of record, the Board finds that the Veteran's incomplete paralysis, sciatic nerve, right lower extremity is most consistent with a 10 percent evaluation for mild, incomplete paralysis.  While the Veteran reported having radicular symptoms down into his toes and feet, especially down the back of the right leg, at the January 2007 VA examination, they were only occurring at least once a month.  Furthermore, the examination report did not indicate numbness in the right lower extremity.  

At the December 2007 primary care treatment the Veteran complained of shooting pain down the back of his right leg and numbness in the bottom of the foot.  He said that he had lost strength in his right leg and could not stand to urinate in the morning.  However, he also said that the numbness in the foot was only an occasional basis when he had back pain.  In January 2008 deep tendon reflexes were diminished in the right quadriceps and were within normal limits in the right Achilles.  In addition, the February 2008 VA treatment notes indicate that there were occasional episodes of the legs giving out and persistent numbness on the right in the lateral calf, dorsum of the foot, and first web space.  The VA neurology treatment notes indicate that the Veteran felt as though the leg were a little weak.  The November 2008 examination motor strength was normal but reflexes were slightly diminished, and the Veteran had reduced sensation secondary to sciatica and reported having difficulty functioning and limitations in his ability to work secondary to pain and numbness.  On the other hand, March 2008 treatment notes indicate that the Veteran was able to work with pain, and there was no mention of his being limited in his ability to work due to his right leg.  While there is no question that the Veteran has limitations as a result of his service-connected incomplete paralysis, sciatic nerve, right lower extremity, the Board finds that it is with a mild severity rather than a moderate severity, as is required for a 20 percent evaluation.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  While Diagnostic Code 8520 does not consider limitation-of-motion, it is noted that ranges of motion related to the right leg were measured at the examinations.   Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected incomplete paralysis, sciatic nerve, right lower extremity, and the current disability evaluations do contemplate those limitations.  At the November 2008 examination the examiner opined that there was no additional limitation due to repetitive use, fatigue, weakness, lack of endurance, or incoordination.   Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected incomplete paralysis, sciatic nerve, right lower extremity, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Regarding the Veteran's claim for an effective date earlier than January 9, 2007, for the award of service connection for incomplete paralysis of the sciatic nerve in his right lower extremity, there are no treatment records or examination results indicating that he had this disorder prior to the examination on that date.  At the December 2005 VA examination there were no findings or complaints related to the right lower extremity.  On examination there was no motor weakness, atrophy, or radicular neurological deficit.  The Veteran was able to walk briskly without assistive devices, and his gait was normal.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his right leg, such as pain or numbness, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Veteran's statements indicate that he feels that the symptomatology regarding his right leg has been present since at least August 2005, the effective date of service connection for his low back disorder.  With all due respect for that assertion, however, the Board does not find the Veteran's statement to be credible in this regard because of the December 2005 VA examination results at which there were no findings regarding the right leg.  Therefore, the claim for an effective date earlier than January 9, 2007, for the award of service connection for incomplete paralysis, sciatic nerve, right lower extremity must be denied because there is no competent and credible evidence of record that he had the disorder prior to that date.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

The preponderance of the evidence is against the claims in this appeal, and there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for incomplete paralysis, sciatic nerve, right lower extremity, is denied.

An effective date earlier than January 9, 2007, for the award of service connection for incomplete paralysis, sciatic nerve, right lower extremity, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


